— Order unanimously affirmed, without costs. Memorandum: Petitioners and respondent assessor of the Town of Whitestown entered into a stipulation upon which an order was entered directing the officials of the Town of Whitestown and of the County of Oneida having custody of the assessment rolls to correct the assessments for petitioners’ property on said rolls for the years 1978 and 1979. *789By terms of the order, the Oriskany School District was directed to make refunds to petitioners of any excess taxes collected during the two tax years. The school district was not named as a party to the tax review proceeding and, upon receipt of the order directing it to make refunds, did not move to intervene or to vacate the order directing correction of the assessments. Instead, it filed a notice of appeal. There is nothing in the record before us indicating that the order directing correction of the assessments is not in all respects a final order which must be given binding effect under section 726 (subd 1, par [c]) of the Real Property Tax Law. (Appeal from order of Supreme Court, Oneida County, Tenney, J. — reduce tax assessment.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Schnepp, JJ.